20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 1 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 2 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 3 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 4 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 5 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 6 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 7 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 8 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 9 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 10 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 11 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 12 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 13 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 14 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 15 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 16 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 17 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 18 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 19 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 20 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 21 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 22 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 23 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 24 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 25 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 26 of
                                        27
20-11161-tmd Doc#27 Filed 11/25/20 Entered 11/25/20 08:50:54 Main Document Pg 27 of
                                        27
